Citation Nr: 1511189	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 23, 2014 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The RO increased the disability rating assigned to the Veteran's PTSD in a January 2014 rating decision. This resulted in the current staged rating that is reflected on the title page.  As this decision did not grant the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  See AB v. Brown, 6 Vet. App. 35 (1993).

During the appeal period, the Veteran has indicated that he is not capable of substantially gainful employment due to his service-connected PTSD.  As such, this issue is properly before the Board.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014). 


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood; total occupational and social impairment has not been demonstrated or approximated.

2.  The service-connected PTSD is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his educational and occupational background on and after February 6, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 70 percent, but no higher, for the service-connected PTSD have been met prior to January 23, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a disability rating in excess of 70 percent for the service-connected PTSD have not been met or approximated at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating have been met as of February 6, 2014. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.321, 4.16, 4.19 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the Agency of Original Jurisdiction (AOJ) sent a letter to the Veteran in March 2010 which provided the notice required for his claim of entitlement to service connection for PTSD.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  

In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven.  Therefore 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The January 2013 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned. 

The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private medical records, lay statements, VA examination reports, records from the Social Security Administration, and the September 2014 Board Hearing Transcript (Tr.). 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in April 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination and rendered an appropriate diagnosis consistent with the remainder of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  The Board notes that the Veteran has alleged that his PTSD symptoms are more severe than were demonstrated by the April 2014 VA examination.  However, to the extent that the Veteran's symptoms have changed since that time, the Board finds that an additional VA examination is unnecessary, as the record contains sufficient evidence for the Board to determine the current severity of the Veteran's symptomatology.  Specifically, at the September 2014 hearing, the Veteran treating therapist provided detailed testimony regarding the Veteran's current symptomatology.  As this testimony came from a medical professional who has treated the Veteran for several years, the Board finds it competent and highly probative.

The record reflects that at the September 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  PTSD

	A.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Upon review, Diagnostic Code 9411 is deemed by the Board to be appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  See Suttman v. Brown, 5. Vet. App. 127 (1993).

Under the general rating formula for mental disorders, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under [38 C.F.R.] § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "[38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  Since the Veteran's claim was certified to the Board prior to August 4, 2014, the Board will continue to use DSM-IV, rather than the newly released DSM-5.  See 79 Fed. Reg. 45,093-02 (August 4, 2014). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

      B.  Analysis

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to January 23, 2014 and 70 percent disabling thereafter.  For the reasons that will be explained, the Board finds that a 70 percent rating, but no more, is warranted throughout the entire appeal period. 

As noted, the assignment of a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In letters dated in March 2010 and May 2010, the Veteran's private mental health counselor, K.M., reported that the Veteran experienced intrusive thoughts, flashbacks, nightmares, and had a "history of anxiety with panic attacks, depression and high-risk behaviors."  It was noted that the Veteran felt "detached from the world" and avoided social contact.  His PTSD also resulted in long-term memory impairment, hypervigilance, and irritability with outbursts of anger.  A GAF score of 47 was assigned based on his "isolation, lack of social network, and his avoidance of stimuli related to his military trauma experience."  

A VA treatment record from April 2010 documented that the Veteran had been feeling less anxious with medication, but continued to experience sleeplessness, nightmares, and anger.  It was also noted that the Veteran did not want "to go in crowded places and does not want people around him." 

During a July 2010 VA examination, the Veteran stated that his PTSD symptoms included nightmares, avoidance behaviors, feelings of detachment, and isolation from others.  He also reported experiencing a flat affect, hypervigilance, irritability, and a heightened startle response.  Based on the continuous nature of his symptoms, the Veteran described having difficulty with motivation, lack of socialization, and a lack of engagement in most pleasurable activities. It was noted that "his recent relationship with his significant other ended due to a lack of motivation and a lack of socialization."

The VA examiner conducted a mental status examination which revealed a flattened affect with anxiety and a depressed mood.  The Veteran's concentration, communication, and speech were described as "within normal limits."  Delusions or hallucinations were not observed and obsessive-compulsive behavior was absent.  The examiner described the Veteran as fully oriented with appropriate behavior and hygiene, however, he noted that the Veteran displayed "mild" memory impairment such as forgetting recent events or the names of people he just met.  While the Veteran's judgment and thought processes were normal, he reported having passive thoughts of death. 

The July 2010 VA examiner gave a diagnosis of PTSD and assigned a GAF score range of 50-55.  It was noted that the Veteran was "intermittently . . . unable to perform activities of daily living (but he can provide self-care) because he states he often has low motivation and procrastinates."  The examiner stated that the Veteran's psychiatric symptoms "cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although . . . generally functioning satisfactory with routine behavior, self-care and normal conversation." 

In a February 2011 letter, K.M. stated that the July 2010 VA examination did an excellent job identifying the Veteran's PTSD symptoms, but these symptoms have a more significant impact on the Veteran's life than reported by the examiner.  For instance, it was noted that while he was employed, the Veteran spent "over 70% of his time away from people" in order to "avoid having escalated behaviors with peers and his supervisors."  The letter stated that the Veteran's PTSD also caused him to mistrust others which had led to erratic behavior.  K.M. reported that the Veteran's documented memory problems had led him to forget "why he showed up at a specific work site," as well as "his point in a conversation" and "the words to things."  Finally, it was noted that the Veteran "lost his relationship with his significant other due to his PTSD issues," including his anger and becoming "obsessed" with issues or objects.

The Veteran attached three lay statements to his March 2011 Notice of Disagreement.  In these statements, the Veteran's friends and family noted that he had chronic sleep impairment, isolated himself, and was irritable. 

A private treatment record from May 2012 noted that the Veteran played golf and Frisbee, but was limited in these activities due to his radiocephalic arteriovenous fistula.  His PTSD was not mentioned. 

In a January 2014 letter, M.K. reported that the Veteran's PTSD symptoms had increased in severity.  Specifically, it was noted that his symptomatology included "intrusive memories, poor concentration, anger, anxiety, hypervigilance, poor relations with peers and supervisors, and poor memory."  K.M. explained that the Veteran worried about losing control and behaving in a "destructive manner" when his symptoms were triggered.  At these times, the Veteran would leave work to "avoid escalated behaviors" and was forced to use his sick leave.  The letter reported that the Veteran was fearful of losing his job and K.M. stated that the Veteran is no longer able to perform his job duties at work. It was further noted that the Veteran had become more isolated and "often stays inside his house and is doing fewer activities with others."  He had limited contact with his family members.

A March 2014 report from the Washington State, Department of Retirement Systems, noted that the Veteran's supervisor believed that he "can no longer perform the duties of his current position."  It was also noted that a licensed mental health counselor found that the Veteran was "totally incapacitated for continued employment in his current position and that the total incapacity will prevent him [from obtaining] any substantial gainful employment."  Based on the severity of the Veteran's PTSD, the report determined that the Veteran was unable to perform his duties and it was recommended that he be allowed to retire.

The Veteran was afforded an additional VA examination in April 2014.  During the examination, the Veteran reported that he got along with his brother and daughter but had a strained relationship with his father.

The April 2014 VA examiner stated that the Veteran experienced detachment from others, irritable behavior with angry outbursts, and hypervigilance.  A depressed mood and anxiety were also noted.  The examiner gave a diagnosis of PTSD which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, with normal routine behavior, self-care and conversation.

The Veteran reported experiencing isolation, anxiety, avoidance, sadness, and nightmares during an August 2014 mental health assessment. He noted that his anxiety had become a problem and "he is 'closed off' from other people and stays at home most of the time."  A mental status examination revealed that the Veteran was distractible, angry or hostile, anxious and dysphoric or depressed.  His speech was described as adequate and his grooming was appropriate.  The Veteran demonstrated no impairment in thought processes or delusions

VA outpatient treatment records note that the Veteran was referred to a PTSD clinic for evaluation and possible treatment in September 2014.  This initial screening record noted that the Veteran was well groomed and his hygiene was unremarkable.  He was fully oriented and his "speech rate, volume, diction, and prosody were within normal limits."  The Veteran's thought processes and judgment were normal however he had a dysphoric affect and acknowledged fleeting and passive suicidal ideation.

Prior to the September 2014 hearing, the Veteran submitted additional lay statements from his friends and family.  These statements reveal that the Veteran experienced depression and had difficulty communicating.  It was also noted that the Veteran "loved to fish and hunt" but only went hunting three times during the fall/winter because he did not want to leave his house. 

During the September 2014 hearing, the Veteran testified that he experienced near continuous depression or anxiety and that he had become more socially isolated.  He reported that he recently moved in with his father.   M.K. testified that the Veteran lost his job and a significant relationship due to his PTSD.  He had become more isolated and had struggled to enjoy things that he used to enjoy.

As noted, the record indicates that the Veteran's symptomatology includes suicidal ideation, impaired speech due to memory problems, near-continuous panic or depression that affects his ability to function appropriately, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

After a review of the record, the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social functioning more nearly approximates the degree of impairment contemplated for a 70 percent rating.  See 38 C.F.R. § 4.7 (2014).  

The Board has also considered the Veteran's entitlement to 100 percent disability rating; however, upon review, there is no indication of total occupational and social impairment.  

Specifically, while the record indicates that the Veteran's PTSD resulted in total occupational impairment as of February 2014, the record does not reflect that the Veteran experiences total social impairment.  Specifically, while the Veteran's PTSD has resulted in isolation and a decreased sense of enjoyment in activities, he has a good relationship with his daughter and "gets along" with his brother.  See the April 2014 VA examination.  The Veteran also recently moved in with his father.  As the Veteran has been able to maintain some social relationships, a total social impairment has not been demonstrated. 

After considering the evidence of record, the Veteran's symptoms more closely approximate the criteria for the 70 percent disability rating the Board is assigning throughout the appeal period.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning as referenced by the criteria in the 100 percent evaluation.  Mauerhan, supra; Vazquez-Claudio, supra.  

The Board also notes that the Veteran does not appear to endorse any of the symptomatology described in the criteria for a 100 percent rating.  For example, the record does not reflect, and the Veteran has not described, a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

As noted, the Veteran reported being "very concerned about losing control and behaving in a destructive manner" when his PTSD symptoms are triggered, and would therefore leave work to "avoid escalated behaviors."  See the January 2014 letter from M.K.  This decision to remove himself from the situation in order to prevent destructive behavior reflects a degree of functioning not contemplated in the 100 percent criteria.  

The Board also observes that the Veteran was assigned GAF scores between 47 and 55 during the appeal period.  These scores reflect moderate to serious symptoms which is consistent with the assigned 70 percent rating.  See 38 C.F.R. §§ 4.125, 4.130.

Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.   

In summary, based on the evidence of record, the Board finds that the symptomatology reported by the Veteran and documented in the record is more reflective of occupational and social impairment consistent with the 70 percent rating the Board is assigning.

      C.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Indeed, the diagnostic criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning and are not limited to those symptoms specifically described in the ratings criteria.  See Vazquez-Claudio, supra.

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Entitlement to TDIU

      A.  Law and Regulations

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2014).  

Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

	B. Analysis 

As discussed, the Board has assigned an increased rating of 70 percent for the service-connected PTSD.  This is the Veteran's only service-connected disability and he has satisfied the schedular criteria for a TDIU rating.

In his February 2014 application for TDIU, the Veteran reported that he graduated from high school but he has not had any other education or training. 

Following his separation from service, the Veteran worked for as a grounds keeper for a school district until he retired in February 2014.  As discussed above, the Washington State, Department of Retirement Systems, found that the Veteran's PTSD prevented him from performing the duties of a grounds keeper and recommended that he be awarded a "disability retirement related to the severity of his PTSD." 

During the Board hearing, the Veteran testified that began feeling overwhelmed at work in November 2013 and his performance began to decline until management began disciplinary actions in January 2014.  See Board Hearing Tr. at 11-12.  It was noted that during this time, the Veteran's employer was not making any special accommodations or providing him with reduced hours due to his PTSD.  Id, at 13.  

The Veteran reported that he was finally offered the choice between being fired or taking an early retirement.  As discussed above, the Veteran was medically retired on February 6, 2014. 

In addition, during the hearing, M.K. testified that the Veteran has all the "skills and abilities to be incredibly successful" in the job he had as a grounds keeper, however, his PTSD symptoms interfered to the point where it is not possible for him to seek or sustain gainful employment.  Id, at 9-10. 

The Board recognizes that the April 2014 VA examiner opined that the Veteran's PTSD would only result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

As such, on this record, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected PTSD.   

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the assignment of a TDIU rating is warranted.


ORDER

An increased disability evaluation of 70 percent, but no higher, is granted prior to January 23, 2014, for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased disability rating in excess of 70 percent for the service-connected PTSD, on and after January 23, 2014, is denied.

Entitlement to a TDIU rating is granted effective February 6, 2014, subject to the regulations governing the award of VA monetary benefits.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


